ORMOND, J.
— Great indulgencies have always been shown by this Court, to the proceedings before a justice of the peace. Substance is all that is required — form is entirely disregarded. The designation of the firm name in the warrant, conveyed to the defendant all the information it was necessary he should have, to enable him to make his defence. In the County Court, the proceedings assume more regularity, and the names of the parties composing the firm are set out at length. This was all that was necessary, and no exception should have been allowed for the supposed defect in the warrant. This point was thus ruled in the case of Condrey v. Henly & Murphy, 4 Stew. & Por. 10. No notice has been taken of the plea in abatement, because the same question arises on the demurrer to the declation. Let the judgment be reversed, and the cause remanded.